i

 

 

fispc SDNY

 

 

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELE CIRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK nOC # ae |
we ew ee ew ee eee ee ee xX ,
SOPHIE LAM | DATE f —
Plaintiff, ORDER APPROVING FLSA
SETTLEMENT
-against- . |
MARY JANE SLEIGHT a/k/a MARY JANE 19 Civ. 2199 (GBD)
BULSECO and CLAP ONLINE INC. d/b/a : |
CLAPIT, |
Defendants. !
“see eee ew eee ee ew ee ee ee ee ee xX

|
GEORGE B. DANIELS, United States District Judge: !

Plaintiffs and Defendants have reached a settlement in this FLSA action and jointly move
this Court for an order approving the settlement. (ECF No. 10.) This Court, having} reviewed the
terms of the parties’ settlement agreement pursuant to Cheeks v. Freeport Pancake House, Inc.,
796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together with the
exhibits attached thereto, hereby GRANTS the parties’ motion and FURTHER ORDERS that:

1. The settlement payment to Plaintiffs in the amount of $14,333.89 is approved; and

2. The payment of attorneys’ fees and expenses to Plaintiffs’ attorneys in the amount of

$6,666.11 is approved.

3. This action is dismissed with prejudice and without costs to any party, other than to the

|

extent set forth in the parties’ settlement agreement and herein approved,

Dated: New York, New York SO ORDERED.
November 8, 2019

 

 

 
